 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 101 
580 
Spectrum HealthŠKent Community Campus 
and 
International Union, United Automo-
bile/Aerospace and Agricultural Implement 
Workers of America, AFLŒCIO, and its Local 
2600.  
Cases 7ŒCAŒ50996 and 7ŒCAŒ51112 
August 23, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND HAYES
 On February 26, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 353 NLRB 996.
1  Thereafter, the 
Respondent filed a petition for review in the United 
States Court of Appeals for th
e District of Columbia Cir-
cuit, and the General Counsel filed a cross-application 

for enforcement.  On June 
17, 2010, the United States 
Supreme Court issued its decision in 
New Process Steel, 
L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 
                                                 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
 3(b) of the Act, in order to exercise the delegated author-
ity of the Board, a delegee 
group of at least three mem-
bers must be maintained.  Th
ereafter, the Board issued an 
order setting aside the above-referenced decision and 

order, and retained this case on its docket for further ac-
tion as appropriate. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 353 
NLRB 996, which has been set aside and which is incor-
porated by reference.
3                                                  2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 Member Hayes agrees with the statement made by Member 
Schaumber in 353 NLRB 996, 996 fn. 4, concerning the need for case-
by-case analysis of whether an affi
rmative bargaining order is the ap-
propriate remedy
 for a refusal to bargain with an incumbent collective-
bargaining representative. 
 